In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Nassau County (Velsor, J.), dated January 6, 1982, which directed that the marital residence be sold. The appeal brings up for review so much of a further order of the same court, dated April 16,1982, as, upon reargument, adhered to *535the original determination. Appeal from the order dated January 6, 1982 dismissed. That order was superseded by the order granting reargument. Order dated April 16, 1982 affirmed insofar as reviewed. No opinion. Defendant is-awarded one bill of $50 costs and disbursements. Damiani, J. P., Thompson, Bracken and Boyers, JJ., concur.